Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 08/09/22 is acknowledged. 


2. Claims 1, 5-13 and 15-20  are pending. 


Claims 1, 5-13 and 15-20  read on a method for producing neoantigen targeting Tcell  are under consideration in the instant application.


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1, 5-13 and 15-20  stand rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200308523 or  US Patent Application 20180251723 for the same reason set forth in the previous Office Action, mailed on 05/09/22.

Applicant’s arguments have been fully considered but have not been found convincing.

Applicant asserts that as amended claims now recited a method of producing neoantigen targeting  T cells comprising at least  three cycle of expanding neoantigen targeting  T cells using three batches of dendritic cells that have been contacted with different antigen materials. All of this is accomplished between two cell culture chambers of a single instrument, based on part on using recycle cell culture medium. None of the prior art references teaches or suggest said elements.

Contrary to Applicant’s assertion it is noted that it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Moreover, as has been stated previously, though  US Patent Application ‘523 and US Patent Application ‘723 do not explicitly teaches at least three cycle of expanding neoantigen-specific T cells each of said references disclosed the same apparatus  comprising two cell chambers fluidically connected to one another  wherein one comprising purified T cells and the other dendritic cells pulsed with antigens of interest to produced  mature antigen-presenting dendritic cells to be used  in the method of  producing neoantigen targeting T cells comprising at least one cycle of expanding said neoantigen-specific T cells.

It is noted that Applicant provided no evidences or data that the method recited in the instant claims will produced neoantigen targeting T cells that are different from the one generated by the disclosed method. 

Thus,  it is clear that both the prior art and applicant use the same cell culture apparatus comprising the first and the second culture chambers that fluidically connected to generate similar  neoantigen specific T cells. It is the Examiner’s position that it would be conventional and within the skill of the art to : (i) identify  an optimal numbers of cycle of expanding neoantigen specific T cells between two cell culture chambers.(ii)  the optimal numbers of tumor-specific antigens to be used for producing mature antigen-presenting dendritic cells. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

 It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 

 As has been stated previously, US Patent Application ‘523 teaches a method of producing neoantigen targeting  T cells, comprising providing a cell culture apparatus comprising a first and a second culture chamber, contacting the dendritic cells with antigen material in the first culture chamber and flowing a cell suspension comprising T cells into the first culture chamber to  co-culture the mature dendritic cells and T cells.    US Patent Application ‘523 teaches that said method is performed in the closed cell culture system such that sterility is maintained throughout the method. US Patent ‘523 teaches that cell culture chamber is configurated to fluidically connected one chamber to another so that neoantigen specific T cells can be transferred between chambers. US Patent Application ‘523 teaches that the culture medium can be re-used in the culture chambers ( see entire document, paragraphs 0004, 0007, 0020, 0024, 0031,  0044, 0063 0068  in particular).

US Patent Application ‘723 teaches a method of producing antigen transduced T cells, comprising providing a cell culture apparatus comprising a first and a second culture chamber, contacting the dendritic cells with antigen material in the first culture chamber and flowing a cell suspension comprising T cells into the first culture chamber to  co-culture the mature dendritic cells and T cells.    US Patent Application ‘523 teaches that said method is performed in the closed cell culture system such that sterility is maintained throughout the method.  ( see entire document, paragraphs 0005, 0010,  0013, 0014, 0047, 0059  in particular).

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



5. The following new ground of rejection is  necessitated  by  the amendment filed 08/09/22


6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1, 5-13 and 15-20   are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.


“ contacting dendritic cells in the first chamber with at least a third antigen material from the library of antigen materials that is different than at least  one of the first and second antigen materials” claimed in claim 1 represent a departure from the specification and the claims as originally filed .

The specification and the claims as originally field only support “further comprising: transferring the expanded T cells that have been co-cultured with the second batch of mature dendritic cells back to the first culture chamber , wherein the first culture chamber comprises a third batch of mature dendritic cells”.

The passages  pointed by the applicant do not provide a clear support for “ contacting dendritic cells in the first chamber with at least a third antigen material from the library of antigen materials that is different than at least  one of the first and second antigen materials (emphases added).

  
8. No claim is allowed.

9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644